Citation Nr: 0513340	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  96-42 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
elbows.

2.  Entitlement to service connection for arthritis of the 
shoulders.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from July 1956 to February 
1978.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

During its initial review of this appeal, the Board 
determined that additional development was appropriate in 
this case.  Specifically, the Board issued the veteran a 
notice letter to comply with Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5103(a) (West 2002).  This was 
accomplished pursuant to regulations then in effect.  See, 
e.g., 38 C.F.R. § 19.9 (2002).  The authority under which the 
additional development was performed, however, has been 
removed.  In Disabled American Veterans (DAV), et al v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the Court of Appeals for the Federal Circuit held that 
the Board could not cure a notice defect by issuing the 
required letter.  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(PVA).  In December 2003, in compliance with DAV and PVA, the 
Board remanded the case to the RO for additional development.  
The RO completed the additional development to the extent 
deemed possible and returned the case to the Board for 
further appellate review.


FINDINGS OF FACT

1.  There is no medical evidence of a current disorder of 
arthritis of the elbows or the shoulders.

2.  The service medical records (SMRs) reflect no entries for 
complaints, findings, or treatment for arthritis of the 
elbows or the shoulders.  The Report Of Medical Examination 
For A Medical Evaluation Board (MEB) reflects that the upper 
extremities were assessed as normal.

3.  The evidence of record reflects reflect no entries for 
complaints, findings, or treatment for arthritis of the 
elbows or the shoulders within one year of the veteran's 
retirement from active service or in the years immediately 
after active service.

4.  The evidence of record does not show any arthritis of the 
elbows or shoulders to have been caused or made worse by 
active military service.


CONCLUSIONS OF LAW

1.  Arthritis of the elbows was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1133, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2004).

2.  Arthritis of the shoulders was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA became effective after the veteran filed his claim 
in 1998.  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326, implement the VCAA.  The Secretary of Veterans Affairs 
has determined that the VCAA is applicable to all claims 
filed before the date of enactment and not yet final as of 
that date.  66 Fed. Reg. 45,629 (2001); Opinion of The 
General Counsel (VAOPGCPREC) 7-2003 (November 19, 2003).  
Thus, the VCAA applies to the veteran's claim.
VCAA duty to notify

In this case, the initial agency of original jurisdiction 
(AOJ), the RO, decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  The U.S. Court of Veterans' 
Appeals (Court) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), held that, although the VCAA, by its terms, 
envisions the requisite notice being provided prior to the 
initial adjudication of a claim, in light of the Secretary's 
determination and VAOPGCPREC 7-2003, a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant even if the adjudication occurred prior to the VCAA.  
Pelegrini, 118 Vet. App. at 119-120.  The Court further held, 
however, that in pre-VCAA cases such as the veteran's, where 
the RO could not have complied with the notice requirements, 
the initial adjudication was not error and need not be 
vacated.  Id. at 120.  An appellant in a pre-VCAA claim, 
however, is entitled to a "VCAA content-complying notice" 
and proper subsequent VA process" before completion of 
appellate review.  Pelegrini, 118 Vet. App. at 120.  The 
veteran in fact received such notice while the case was on 
remand for that purpose.

Pursuant to the December 2003 remand, in a letter dated in 
January 2004 (letter), the RO informed the veteran of the 
VCAA and VA's obligations under the act, to include the 
evidence needed to support his claim.  As to who would obtain 
what part of the evidence needed, the letter informed the 
veteran of all evidence received and associated with the 
claim file as of that date.  It also instructed him to send 
any evidence which showed his arthritis of the elbows and 
shoulders existed from his active service to the then present 
time, and that he should send any medical reports in his 
possession.   The letter also informed him that the RO would 
obtain any federal records he identified as related to his 
claim and, at his option, the RO also would obtain any 
private treatment records he identified as related to this 
claim, provided he completed, signed, and returned, the 
enclosed VA Forms 21-4142 to authorize VA to obtain them on 
his behalf.  The claim file reflects no evidence of the 
letter having been returned as undelivered.

The Board finds that the letter meets the notice-content 
requirements of the VCAA.  38 U.S.C.A. § 5103(a) and (b)(3) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004); VAOPGCPREC 1-
2004 (February 24, 2004); Mayfield v. Nicholson, ___ Vet. 
App. ___, No. 02-1077 (April 14, 2005); Pelegrini v. 
Principi, 18 Vet. App. at 120-21; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Duty to assist
 
The RO provided the requisite notice as set forth above, and 
the veteran provided no additional evidence related to this 
appeal.  Further, neither did the veteran request any 
specific assistance with this particular appeal.  Neither the 
veteran nor his representative asserts that there is 
additional evidence to be obtained or that there is a request 
for assistance that has not been acted on.  All records 
obtained or generated have been associated with the claim 
file.

The Board finds that the VCAA notice requirements were 
complied with on Remand, and that the RO complied with the 
duty to assist the veteran with the development of his claim.  
The Board further finds that the veteran has received proper 
VA subsequent process and, thus, all applicable aspects of 
the VCAA have been complied with.  38 C.F.R. § 3.159(b)(1) 
and (c); Pelegrini, 18 Vet. App. at 120.

Overview

The veteran previously filed a claim for a muscle disability, 
and an October 1998 Board decision found it not well grounded 
under the now defunct not-well-grounded standard of review 
which was eliminated by the VCAA.  At a January 1998 Travel 
Board Hearing related to an appeal of other and unrelated 
issues by the veteran, he related that he actually desired to 
claim entitlement to service connection for arthritis of 
multiple joints, to include his elbows and shoulders.  An 
August 1999 rating decision denied the claim.

Factual background

The service medical records reflect no diagnoses related to 
the veteran's elbows or his shoulders.  The Board, 
nonetheless, will consider evidence related to his near upper 
extremities.  A September 1957 entry reflects that the 
veteran presented with a report that he fell and bent his 
left hand backwards while playing basketball.  He was issued 
an Ace bandage and advised to use hot soaks and the whirlpool 
for his left arm.  An October 1957 entry reflects that the x-
ray of his left hand and left arm was negative.  In January 
1958, the veteran presented with a complaint of injury to his 
right arm and wrist, from playing tennis.  He reported that 
his symptoms came on gradually while playing "many sets" 
(quotes in original).  There was no trauma, and the examiner 
noted that there were no physical findings.  He was 
prescribed whirlpool baths for five days.  An entry 10 days 
later reflects that there was tenderness at the wrist 
generally and at the biceps.  An entry in late January 1958 
noted complaints of pain from the fingers of his right hand 
to his shoulders.  Two days later, he reported that the pain 
started in his fingers, radiated to his right elbow and then 
to his right shoulder.  Physical examination was normal, 
except for "extremely poor relaxation both arms."  This 
observation was not explained further.  He was prescribed 
continued whirlpool baths.  After two subsequent visits for 
the pain, x-rays were taken.  The January 1957 x-ray report 
reflects that an x-ray of the right shoulder and right elbow 
revealed no pathology.  An entry of mid-February 1958 
reflects that the x-rays were negative.  In May 1958, the 
veteran reported that he fell on his right hand while playing 
soccer, and there was pain and swelling in his palm.  
Examination noted the right hand to be tender and swollen.  
An entry five days later reflects a notation of no 
improvement but x-rays were negative.

A January 1963 entry reflects that he reported pain in his 
left index finger which he had just noticed.  Physical 
examination of the left hand was totally negative.  The 
examiner entered an assessment of a mild strain.  A May 1967 
x-ray report reflects an entry that the veteran reported that 
he hurt his right hand while packing.  The x-ray noted no 
significant abnormalities.  In April 1973, the veteran 
reported pain in his wrist and palm from carrying furniture.  
Swelling of the right wrist was noted.  In June 1973, the 
veteran reported that a door fell on his right hand.  
Physical examination revealed the bones to be intact and he 
exhibited good range of motion.

A May 1975 entry reflects that the veteran reported that he 
was hit on the right hand with a baseball, and that there was 
pain in the third digit.  Physical examination noted some 
swelling but no discoloration.  X-rays were negative.  The 
examiner rendered an assessment of a soft tissue injury.

Reports Of Physical Examinations For Periodic physicals of 
August 1967, February 1969, November 1972, and October 1975, 
reflect that the veteran's upper extremities were assessed as 
normal.  The SMRs reflect that the primary pathology the 
veteran manifested in active service was his low back 
disorder, for which he underwent multiple laminectomies and 
which led to the eventual determination that he no longer was 
fit for active service.  The Narrative Summaries of his 
treatment for his low back disability reflect no findings of 
any elbow or shoulder pathology, to include arthritis.  The 
January 1978 Report Of Physical Examination For MEB reflects 
that his upper extremities were assessed as normal.

The records generated by the Social Security Administrations 
reflect no findings or diagnoses of arthritis of the 
veteran's elbows or shoulders.  The same holds true for the 
several VA examinations conducted on the veteran for his 
other disabilities.  The veteran's brief description at the 
1998 Hearing reflects that the presiding Veterans Law Judge 
asked the veteran if the muscle condition he talked about was 
really an arthritic condition, and the veteran responded, 
"[t]he complication in my back and extremities, yes sir."  
When asked if he was seeking service connection for arthritis 
of his back, the veteran's representative replied: "I want 
it for the back and multiple joints . . . but [the veteran's] 
last statement that actually it was arthritis of the back, 
your elbows, shoulders, knees."

In his substantive appeal, the veteran set forth some of the 
entries in his SMRs related to his right hand, etc.  He also 
related that a private January 1993 hospital report reflects 
that he had a history of arthritis.  The veteran then posits 
that everywhere one is injured in younger years, arthritis 
will set in.

The Board notes that the January 1993 report to which the 
veteran refers reflects no entry of a history of arthritis, 
though it does references the history of his back disability.  
A December 1994 operative report of J.E.P., M.D., reflects an 
extensive procedure to revisit the site of the veteran's 
laminectomies.  Dr. P listed numerous post-operative 
diagnoses of the veteran, but none related to his upper 
extremities, to include arthritis.

Applicable law and regulation

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110,  1131; 38 C.F.R. § 3.303.  To prove service connection, 
a claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, certain chronic diseases may be presumed to be 
service connected if they manifest to a degree of 10 percent 
or more within one year of discharge from service.  Arthritis 
is one of the diseases listed as eligible for presumptive 
service connection.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (Interpreting 38 U.S.C. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes) and Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996); Sanchez- Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("[P]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.").

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The evidence of record shows that the SMRs related to the 
veteran's hand, arms, and shoulders, reflect no diagnoses of 
an underlying condition or disease connected with the pain 
which he reported on various occasions.  Further, neither did 
the periodic physical examinations of record make any 
findings of abnormality related to the veteran's upper 
extremities.  Thus, the evidence shows the veteran's 
complaints of pain in his elbows and shoulders to have been 
of an acute and transitory nature.

There also is the matter that none of the extensive medical 
evidence of record reflects a diagnosis of arthritis of the 
elbows or shoulders.  The veteran's opinion that injury in 
younger years invariably leads to arthritis is noted, but 
there is no evidence that he has any medical training which 
would render his opinion competent.  Lay persons may relate 
symptoms they observed, but they may not render an opinion on 
matters which require medical knowledge, such as the 
underlying condition which is causing the symptoms observed.  
See Edenfield v. Brown, 8 Vet.  App. 384, 388 (1995); 
Robinette v. Brown, 8 Vet.App. 69, 74 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  Thus, the Board finds 
that the evidence of record preponderates against the claim.  
38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for arthritis of the elbows 
is denied.

Entitlement to service connection for arthritis of the 
shoulders is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


